Exhibit 10.1.15

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EQUITY CONTRIBUTION AGREEMENT

 

with respect to

 

OPAL GEO LLC

 

by and among

 

Ormat Nevada Inc.,

 

ORLEAF LLC

 

and

 

JPM CAPITAL CORPORATION

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

  Page    

Article I DEFINITIONS

1

   

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

10

     

Article II CAPITAL CONTRIBUTIONS; MEMBERSHIP INTERESTS

11

   

Section 2.1

Issuance of Class B Membership Interests

11

Section 2.2

Use of Proceeds

11

Section 2.3

Tax Treatment

11

Section 2.4

Closing

12

Section 2.5

Conditions Precedent to the Obligations of JPM in Connection with the Closing

12

Section 2.6

Conditions Precedent to the Obligations of the Sellers in Connection with the
Closing

15

      Article III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 16    

Section 3.1

Organization, Good Standing, Etc. of ONI and OrLeaf

16

Section 3.2

Organization, Good Standing, Etc. of the Company and Subject Companies

17

Section 3.3

Authority

17

Section 3.4

No Conflicts

17

Section 3.5

Absence of Litigation

18

Section 3.6

Ownership

18

Section 3.7

Sufficiency of Assets

18

Section 3.8

Valid Interests

19

Section 3.9

Tax Matters

19

Section 3.10

Balance Sheets, Financial Statements and Operating Reports

22

Section 3.11

Absence of Material Change

23

Section 3.12

Compliance with Applicable Law

23

Section 3.13

Environmental Matters

24

Section 3.14

Licenses and Permits

24

Section 3.15

Insurance

25

Section 3.16

Real Property

25

Section 3.17

Personal Property

26

Section 3.18

Liens

26

Section 3.19

Material Contracts

26

Section 3.20

Consents and Approvals

26

Section 3.21

Employee Matters

26

Section 3.22

Affiliate Transactions

26

Section 3.23

QF Status

27

Section 3.24

Intellectual Property

27

 

 

--------------------------------------------------------------------------------

 

 

Section 3.25

Public Utility Holding Company

27

Section 3.26

Investment Company Act

27

Section 3.27

No Condemnation

27

Section 3.28

No Casualty

27

Section 3.29

Brokers

27

Section 3.30

Background Materials

27

Section 3.31

No Other Representations

28

     

Article IV REPRESENTATIONS AND WARRANTIES OF JPM

28

   

Section 4.1

Organization, Good Standing, Etc.

28

Section 4.2

Authority

28

Section 4.3

No Conflicts

29

Section 4.4

Absence of Litigation

29

Section 4.5

Information and Due Diligence

29

Section 4.6

Information and Investment Intent

29

Section 4.7

Security Interest

30

Section 4.8

Public Utility Holding Company

30

Section 4.9

No Other Seller Representations

30

Section 4.10

Tax Matters

30

      Article V TAX MATTERS 30    

Section 5.1

Transfer Taxes

30

Section 5.2

Pre-Closing Date Tax Return Preparation

30

Section 5.3

Tax Periods Beginning Before the Effective Date

31

Section 5.4

Refunds and Tax Benefits; Amended Tax Returns

31

Section 5.5

Cooperation on Tax Matters

32

     

Article VI CERTAIN OTHER COVENANTS

32

   

Section 6.1

Confidentiality

32

Section 6.2

Intellectual Property

32

Section 6.3

Licenses and Permits; Material Contract

32

      Article VII INDEMNIFICATION 33    

Section 7.1

Indemnification

33

     

Article VIII GENERAL PROVISIONS

33

   

Section 8.1

Exhibits and Schedules; Headings

33

Section 8.2

Disclosure Schedules

33

Section 8.3

Amendment, Modification and Waiver

33

Section 8.4

Severability

33

Section 8.5

Survival

33

Section 8.6

Expenses

33

Section 8.7

Parties in Interest

33

Section 8.8

Notices

34

Section 8.9

Counterparts

35

Section 8.10

Entire Agreement

35

Section 8.11

Governing Law; Choice of Forum; Waiver of Jury Trial

35

Section 8.12

Attorneys®€™ Fees

36

Section 8.13

Public Announcements

36

Section 8.14

Further Assurances

36

Section 8.15

Assignment

36

Section 8.16

Relationship of Parties; No Strict Construction

36

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A  

Company LLC Agreement

Exhibit B   OTEC Guaranty Exhibit C   ONI Guaranty

 

SCHEDULES

 

Schedule 1  

Project Companies and Projects

Schedule 2.5(l)    

Reports

Schedule 2.5(t)    Post-Closing Consents of JPM Schedule 2.5(v)   Title and
Survey Requirements Schedule 3.2   Organizational Documents Schedule 3.4    
Ormat Governmental Consents and Approvals Schedule 3.5   Absence of Litigation
Schedule 3.6    Organizational Matters Schedule 3.7   Sufficiency of Assets
Schedule 3.9(c)   Rights to Acquire Ownership Schedule 3.9(f)   PTC Start and
Placed in Service Dates Schedule 3.9(m)   Grant Applicants Schedule 3.9(q)   
Powers of Attorney Schedule 3.9(v)    Tax Conventions Schedule 3.11    Absence
of Material Change Schedule 3.12   Compliance with Applicable Law Schedule 3.13
  Environmental Matters Schedule 3.14   Licenses and Permits Schedule 3.15  
Insurance Schedule 3.16   Real Property Schedule 3.17   Personal Property
Schedule 3.18   Liens Schedule 3.19    Material Contracts Schedule 3.22   
Affiliate Transactions Schedule 4.3   JPM Governmental Consents and Approvals

     
   
 

 

--------------------------------------------------------------------------------

 

 

 

EQUITY CONTRIBUTION AGREEMENT

 

This Equity Contribution Agreement (this “Agreement”) is made and entered into
as of December 16, 2016 (the “Effective Date”) by and between JPM Capital
Corporation, a Delaware corporation (“JPM”), Ormat Nevada Inc., a Delaware
corporation (“ONI”), and OrLeaf LLC, a Delaware limited liability company
(“OrLeaf”, and together with ONI, the “Sellers”). ONI, OrLeaf, and JPM each a
“Party,” and collectively, the “Parties.”

 

RECITALS

 

WHEREAS, Opal Geo LLC, a Delaware limited liability company (the “Company”), was
formed by the filing of its Certificate of Formation with the Secretary of State
of the State of Delaware on November 17, 2016;

 

WHEREAS, OrLeaf currently owns all of the membership interests in the Company;

 

WHEREAS, under the terms of OrLeaf's limited liability company agreement, ONI is
the managing member of OrLeaf;

 

WHEREAS, the Company owns one hundred percent (100%) of the limited liability
interests in OFC 2 LLC, a Delaware limited liability company (“OFC 2”) and ORNI
37 LLC, a Delaware limited liability company;

 

WHEREAS, pursuant to the terms and provisions of this Agreement, JPM will make
an initial capital contribution to the Company in the amount set forth herein
and OrLeaf will cause the Company to issue membership interests in the Company
to JPM which interests, upon execution of the Company LLC Agreement, shall be
designated as Class B Membership Interests having the rights and preferences set
forth in the Company LLC Agreement;

 

WHEREAS, upon the execution of the Company LLC Agreement the Class B Membership
Interests issued to JPM will constitute one hundred percent (100%) of all of the
outstanding Class B Membership Interests in the Company;

 

WHEREAS, OrLeaf will retain one hundred percent (100%) of all of the outstanding
Class A Membership Interests in the Company.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements, and conditions hereinafter set forth, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties hereto hereby agree as follows:

 

Article I 

DEFINITIONS

 

Section 1.1     Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given as follows:

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purpose of
this definition and this Agreement, (a) the term “control” (and correlative
terms) means (1) the ownership of fifty percent (50%) or more of the equity
interest in a Person, or (2) the power, whether by contract, equity ownership or
otherwise, to direct or cause the direction of the policies or management of a
Person, and (b) the Company shall be deemed to be an Affiliate of OrLeaf and ONI
prior to the Closing (for purposes of representations and warranties), but shall
not be deemed to be an Affiliate of OrLeaf, ONI or JPM from and after the
Closing.

 

 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Anti-Corruption Laws” has the meaning set forth in Section 3.12(b)(ii).

 

“Applicable Law” means any applicable constitution, statute, law, rule,
regulation, ordinance, judgment, order, decree or approval of any Governmental
Authority, or any published directive or requirement of any Governmental
Authority, or other governmental restriction which has the force of law, or any
determination by or judgment of any judicial authority applicable to and binding
on ONI, OrLeaf, the Company, any Subject Company, or JPM, as the context may
require, in effect as of the Closing Date and in each case as amended, modified
and/or supplemented, to the extent that any of the foregoing has the force of
law.

 

“Background Materials” means, collectively, all factual information and
representations set forth herein or in any Schedule attached hereto with respect
to the Projects, including all written materials to which JPM and its advisors
and consultants were given electronic access in the Dataroom, and any and all
additional written materials provided to JPM and its advisors and consultants in
response to diligence inquiries made in connection with the transactions
contemplated hereby.

 

“Base Case Model” has the meaning set forth in the Company LLC Agreement.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in New York, New York are authorized or required to be
closed.

 

“Class A Membership Interests” has the meaning set forth in the Company LLC
Agreement.

 

“Class B Member Indemnified Costs” has the meaning set forth in the Company LLC
Agreement.

 

“Class B Member Indemnified Parties” has the meaning set forth in the Company
LLC Agreement.

 

“Class B Membership Interests” has the meaning set forth in the Company LLC
Agreement.

 

“Closing” has the meaning set forth in Section 2.4.

 

“Closing Date” means the date of the Closing.

 

-2-

--------------------------------------------------------------------------------

 

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the Recitals.

 

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the Closing Date, attached hereto as
Exhibit A.

 

“Confidentiality Agreement” has the meaning set forth in Section 6.1.

 

“Consultants” means the third party consultants identified in Schedule 2.5(l).

 

“Current Balance Sheet” has the meaning set forth in Section 3.10(a).

 

“DAC 2 Balance Sheet” has the meaning set forth in Section 3.10(b).

 

“DAC 2 Project” means the approximately 19.4 MW geothermal power project owned
by the DAC 2 Project Company as described in Schedule 1.

 

“DAC 2 Project Company” means the Project Company that owns the DAC 2 Project.

 

“Dataroom” means the virtual dataroom to which the Sellers have given JPM and
its advisors and consultants electronic access in connection with the
transactions contemplated by this Agreement.

 

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

 

“Effective Time” has the meaning set forth in Section 2.4.

 

“Environmental Law” means any and all Applicable Laws issued or promulgated by
any Governmental Authority, and any permits required thereunder, relating to the
protection or preservation of the environment, including the preservation or
reclamation of natural resources, human health and safety in respect of exposure
to Hazardous Substances, or the management, release or threatened release of
Hazardous Substances.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Exhibits” means the Exhibits attached to this Agreement.

 

“Existing Indebtedness” means the aggregate existing indebtedness outstanding
under the Senior Notes.

 

“Existing Indebtedness Security Documents” means the OFC 2 Indenture and each of
the related security documents governing the Existing Indebtedness.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Financial Statements” has the meaning set forth in Section 3.10(c).

 

-3-

--------------------------------------------------------------------------------

 

 

“Flow of Funds Memorandum” means the flow of funds memorandum dated as of the
Closing Date, setting forth the amounts to be contributed to the Company
pursuant to Section 2.2, which memorandum shall be reasonably satisfactory to
JPM and the Sellers and shall include the exact amounts to be contributed on or
prior to the Closing Date, and the Persons (and the account information related
thereto) to whom such amounts are to be contributed.

 

“FPA” means the Federal Power Act, as amended.

 

“GAAP” means United States generally accepted accounting principles as
recognized by the American Institute of Certified Public Accountants, as in
effect from time to time, consistently applied and maintained on a consistent
basis for a Person throughout the period indicated and consistent with such
Person’s prior financial practice.

 

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, state, province,
county, parish or municipality, jurisdiction, or other political subdivision
thereof.

 

“Hazardous Substances” means (A) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, solid wastes, and toxic substances as those
or similar terms are defined under any Environmental Laws; (B) any friable
asbestos or friable asbestos-containing material; (C) polychlorinated biphenyls
(“PCBs”), or PCB-containing materials or fluids; (D) radon; (E) any petroleum,
petroleum hydrocarbons, petroleum products, crude oil and any fractions or
derivatives thereof; and (F) any other hazardous, radioactive, toxic or noxious
substance, material, pollutant, or contaminant that, whether by its nature or
its use, is subject to regulation or may give rise to liability under any
Environmental Laws.

 

“Initial Class B Capital Contribution” has the meaning set forth in Section 2.2.

 

“Insurance Consultant” means Moore & McNeil, or such other consultant agreed by
the Parties.

 

“Interconnection Agreements” means those documents identified as
“Interconnection Agreements” in Schedule 3.19.

 

“Interim Financials” has the meaning set forth in Section 3.10(c).

 

“Intermediate Company” means OFC 2.

 

“IRS” means the Internal Revenue Service of the United States of America.

 

“Knowledge” means the actual knowledge, after due inquiry, of the Persons listed
below with respect to the subject matter(s) set forth below and the knowledge
each such Person would have as a result of reasonable inquiries of employees of
ONI with supervisory or managerial responsibilities related to such matters.

 

-4-

--------------------------------------------------------------------------------

 

 

Name

 

Sections

 

Subject Matter

Ohad Zimron, Vice President Operations

 

Sections 3.1 – 3.31

 

Representations and Warranties

         

Barbara Allen, Vice President, Finance & Corporate Services

 

Sections 3.9, 3.10(a) – (c) (with respect to balance sheets and Financial
Statements only)

 

Tax matters, balance sheets, and Financial Statements

         

Nir Yahav, Senior Director, Plant Operations Finance

 

Section 3.10(d)

 

Operating Statements

         

Kyle Snyder, Business Development Manager

 

Section 3.13

 

Environmental Matters

         

Ofer Hayat, Risk Manager

 

Section 3.15

 

Insurance

         

Lynn Alster, Vice President and Legal Advisor

 

Section 3.5

 

Absence of Litigation

 

“Leases” means those documents identified as “Real Property Documents” in
Schedule 3.19.

 

“Licenses and Permits” means licenses, permits, certificates, approvals, grants,
easements, exemptions, variances and authorizations from, any Governmental
Authority.

 

“Liens” means any liens, pledges, claims, security interests, encumbrances,
easements, rights-of-way, mortgages, deeds of trust, covenants, restrictions,
rights of first refusal or defects in title.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of any of
(i) the DAC 2 Project Company, (ii) the McGinness Hills 2 Project Company, or
(iii) the Company and the Subject Companies, taken as a whole, in each case
excluding any effect resulting from (a) any change in political, social,
economic, industry, market or financial conditions (including changes in the
electric generating, transmission or distribution industry, the wholesale or
retail markets for electrical power, the general state of the energy industry,
including natural gas and natural gas liquid prices, the transmission system,
interest rates, consumer confidence, outbreak of hostilities, terrorist
activities or war), whether general or regional in nature or limited to any area
in which the Projects are located or any of the Subject Companies operate, (b)
any change in Applicable Law or regulatory policy, (c) effects of weather or
meteorological events, or (d) the execution or delivery of this Agreement, the
consummation of the transactions contemplated hereby or the announcement
thereof, other than such changes or events that affect the Company and the
Subject Companies materially disproportionally.

 

“Material Contract” means, (1) a contract for the sale of electric energy or
transmission services of a Project; (2) a contract, lease, indenture or security
under which the Company or any Subject Company (a) has created, incurred,
assumed or guaranteed any indebtedness for borrowed money or obligations under
any lease that, in accordance with GAAP, should be capitalized, (b) has created
a mortgage, security interest or other consensual encumbrance on any property
with a fair market value in excess of five million dollars ($5,000,000), or (c)
has a reimbursement obligation in respect of any letter of credit, guaranty,
bond, or other credit or collateral support arrangement required to be
maintained by any Subject Company under the terms of any contract referred to in
clause (1) above; (3) a contract for management, operation or maintenance of a
Project; (4) a product warranty or repair contract by or with a manufacturer or
vendor of equipment owned or leased by any Subject Company with a fair market
value in excess of five million dollars ($5,000,000); (5) the OFC 2 Loan
Documents; (6) Real Property Documents; and (7) any other contract that could
require payments of more than five million dollars ($5,000,000), in the
aggregate for any Subject Company during any fiscal year.

 

-5-

--------------------------------------------------------------------------------

 

 

“McGinness Hills 2 Project” means the approximately 37.5 MW geothermal power
project owned by the McGinness Hills 2 Project Company as described in
Schedule 1.

 

“McGinness Hills 2 Project Company” means the Project Company that owns the
McGinness Hills 2 Project.

 

“Membership Interest” has the meaning set forth in the Company LLC Agreement.

 

“Nonrecourse Liability” has the meaning given to such term in Treasury
Regulation Section 1.704-2(b)(3).

 

“OFC 2” has the meaning set forth in the Recitals.

 

“OFC 2 Indenture” means that certain Indenture of Trust and Security Agreement,
dated as of September 23, 2011, by and among OFC 2 LLC, ORNI 15 LLC, ORNI 39
LLC, ORNI 42 LLC and HSS II, LLC, as Issuers, and Wilmington Trust Company, as
Trustee and as Depository.

 

“OFC 2 Loan Documents” means those documents identified as “OFC 2 Loan
Documents” in Schedule 3.19.

 

“ONI Guaranty” means the Guaranty Agreement made by ONI for the benefit of JPM,
attached hereto as Exhibit C, dated the Closing Date.

 

“Operating Reports” has the meaning set forth in Section 3.10(d).

 

“Operation and Maintenance Agreements” means those documents identified as “O&M
Agreements” in Schedule 3.19.

 

“Ordinary Course of Business” means the ordinary conduct of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Organizational Documents” means articles of incorporation, certificate of
incorporation, charter, bylaws, articles of organization, formation or
association, regulations, operating agreement, certificate of limited
partnership, partnership agreement, and all other similar documents, instruments
or certificates executed, adopted, or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

 

“Ormat Guarantor” means Ormat Technologies, Inc., a Delaware corporation.

 

-6-

--------------------------------------------------------------------------------

 

 

“ORNI 37 PPA” means the document identified as the “ORNI 37 PPA” on
Schedule 3.19.

 

“ORNI 47” means ORNI 47 LLC, a Delaware limited liability company.

 

“OTEC Guaranty” means the Guaranty Agreement made by the Ormat Guarantor for the
benefit of JPM, attached hereto as Exhibit B, dated the Closing Date.

 

“Party” and “Parties” has the meaning set forth in the introductory paragraph
hereof.

 

“Permitted Liens” means (a) liens for taxes not yet due or that are being
contested in good faith by appropriate proceedings, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, employees’,
contractors’, operators’ or other similar liens or charges securing the payment
of expenses not yet due and payable that were incurred in the Ordinary Course of
Business of the applicable Project Company, (c) Liens created under the terms of
trade or supply contracts incurred in the Ordinary Course of Business of the
applicable Project Company that do not have a Material Adverse Effect on either
the use of any assets or properties of the applicable Project Company as
currently used or the value of such assets or properties, (d) obligations or
duties to any Governmental Authority that constitute Liens, arising in the
Ordinary Course of Business of the applicable Project Company, under Licenses
and Permits and under zoning, building, land use, mineral and resource
extraction laws and Environmental Laws applicable to a Project Company or its
assets and properties, that do not have a Material Adverse Effect on either the
use of any assets or properties of the applicable Project Company as currently
used or the value of such assets or properties, (e) obligations or duties
constituting Liens under easements, leases or other property rights of record,
so long as such obligations or duties do not have a Material Adverse Effect on
either the use of any assets or properties of the applicable Project Company as
currently used or the value of such assets or properties, (f) Liens created
under the Existing Indebtedness Security Documents in relation to the Existing
Indebtedness and (g) other encumbrances and exceptions that are incurred in the
Ordinary Course of Business of the applicable Project Company, are not incurred
for borrowed money and do not have a Material Adverse Effect on either the use
of any assets or properties of the applicable Project Company as currently used
or the value of such assets or properties or other liens otherwise addressed in
clause (b) of this definition listed in the Title Policy for each Project.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

 

“Placed in Service” means, with respect to each Project, that (a) the Project
has obtained the necessary permits and licenses for operation; (b) critical
preoperational testing has been completed for the generation of electric energy
for sale to customers; (c) the respective Project Company has custody and
control of the Project; (d) the Project is synchronized into a transmission
power grid; and (e) the Project routinely supplies power to the transmission
power grid for sale to customers.

 

“PPAs” means those documents identified as “Power Purchase Agreements” in
Schedule 3.19.

 

-7-

--------------------------------------------------------------------------------

 

 

“Pre-Closing Tax Period” has the meaning set forth in Section 5.2.

 

“Project Companies” means, each of the limited liability companies listed on
Schedule 1.

 

“Projects” means the geothermal power projects described on Schedule 1.

 

“Property Tax” means any tax resulting from and relating to the assessment of
real or personal property by a Governmental Authority.

 

“PTCs” means the tax credits pursuant to Section 45 of the Code (or any
successor to such section of the Code) for the sale of electricity produced from
certain renewable resources.

 

“PTC Eligible Projects” means the equipment necessary for electricity generation
from geothermal resources with respect to the portions of the McGinness Hills 2
Project and the DAC 2 Project that are projected in the Base Case Model to
produce PTCs. For the avoidance of doubt, this definition does not include the
geothermal reservoir, monitoring equipment, or transmission equipment.

 

“PUHCA” has the meaning set forth in Section 3.25.

 

“PURPA” has the meaning set forth in Section 3.23.

 

“QF” has the meaning set forth in Section 3.23.

 

“Real Property Documents” means the material deeds, leases, easements, licenses,
special use permits, setback waiver agreements or other material contracts to
which any Subject Company (or any of its Affiliates) is a party or by which it
or its assets are bound and that grant, convey, assign or otherwise affect real
property interests relating to the Projects or the business or assets of such
Subject Company in any material respect.

 

“Release” or “Released” means any release, spill, leak, emission, deposit,
pumping, pouring, emptying, discharging, injecting, escaping, leaching,
disposing, dumping, or dispersion of Hazardous Substances into, under, above,
onto or from air (including ambient, workplace or indoor air), soil, sediments,
land surface (whether above or below water), subsurface strata, or water
(including, without limitation, territorial, coastal and inland surface waters,
groundwater and streams).

 

“Reports” means the reports prepared by the Consultants and identified in
Schedule 2.5(l).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

 

-8-

--------------------------------------------------------------------------------

 

 

“Sanctions” has the meaning set forth in Section 3.12(b)(iii).

 

“Schedules” means the Schedules attached to this Agreement.

 

“SCPPA” means Southern California Public Power Authority.

 

“Senior Notes” has the meaning set forth in the Company LLC Agreement.

 

“Steam Resource” has the meaning set forth in Section 3.9(g).

 

“Straddle Period” means any taxable period that includes, but does not end on,
the Effective Date.

 

“Subject Companies” means, collectively, the Project Companies and the
Intermediate Company (and each Project Company and the Intermediate Company,
individually, a “Subject Company”).

 

“Surveyor” has the meaning set forth in Section 2.5(x).

 

“Tax” or “Taxes” means any taxes, assessments, fees and other governmental
charges imposed by any Governmental Authority, including income, profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, fuel, excess profits,
occupational, premium, windfall profit, severance, estimated, or other tax of
any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

 

“Tax Returns” means any return, report, statement, information return or other
document (including any amendments thereto and any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

“Title Company” means any of Chicago Title Insurance Company, Fidelity National
Title Insurance Company, or First American Title Insurance Company.

 

“Title Policy” means an owner’s policy of title insurance meeting the
requirements of Schedule 2.5(v) to be dated as of the Closing Date.

 

“Transaction Documents” means this Agreement, the Company LLC Agreement, the
Operation and Maintenance Agreements, the OTEC Guaranty, the ONI Guaranty, and
each of the other documents required to be delivered under this Agreement on the
Closing Date.

 

“Transaction Expenses” has the meaning set forth in Section 8.6.

 

-9-

--------------------------------------------------------------------------------

 

 

“Transfer Taxes” has the meaning set forth in Section 5.1.

 

“Treasury Regulations” means the regulations promulgated under the Code, by the
Treasury, as such regulations may be amended from time to time. All references
herein to specific sections of the regulations shall be deemed also to refer to
any corresponding provisions of succeeding regulations, and any reference to
temporary regulations shall be deemed also to refer to any corresponding
provisions of final regulations.

 

“Unrelated Person” means a Person that is not “related”, within the meaning of
Section 45(e)(4) of Code, to any Person to whom any of the Project Companies
sells electricity during the period the Company is entitled to PTCs on such
electricity.

 

“Year End Financials” has the meaning set forth in Section 3.10(c).

 

Section 1.2     Other Definitional Provisions.

 

(a)     All terms in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(b)     As used in this Agreement and in any certificate or other documents made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.

 

(c)     The words “hereof,” “herein,” “hereunder,” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section references contained in this
Agreement are references to Sections in this Agreement unless otherwise
specified. The term “including” shall mean “including without limitation.”

 

(d)     The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

(e)     Any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein.

 

(f)     Any references to a Person are also to its successors and permitted
assigns.

 

-10-

--------------------------------------------------------------------------------

 

 

(g)     All Article and Section titles or captions contained in this Agreement
or in any Exhibit or Schedule referred to herein and the table of contents of
this Agreement are for convenience only and shall not be deemed a part of this
Agreement or affect the meaning or interpretation of this Agreement. Unless
otherwise specified, all references herein to numbered Articles and Sections are
to Articles and Sections of this Agreement, as applicable, and all references
herein to Schedules or Exhibits are to Schedules and Exhibits to this Agreement.

 

(h)     Unless otherwise specified, all references contained in this Agreement,
in any Exhibit or Schedule referred to herein or in any instrument or document
delivered pursuant hereto to dollars or “$” shall mean United States dollars.

 

(i)     The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

Article II
CAPITAL CONTRIBUTIONS; MEMBERSHIP INTERESTS

 

Section 2.1     Issuance of Class B Membership Interests. Upon the terms and
subject to the conditions set forth in this Agreement, on the Closing Date, JPM
shall make a capital contribution to the Company and OrLeaf will cause the
Company to issue to JPM the Class B Membership Interests in the Company in
accordance with the terms of the Company LLC Agreement.

 

Section 2.2     Use of Proceeds. The aggregate capital contribution by JPM in
exchange for the Class B Membership Interests will be a payment to the Company
on the Closing Date of sixty-two million one hundred forty-nine thousand dollars
($62,149,000) (the “Initial Class B Capital Contribution”), made by wire
transfer of immediately available United States dollars to such account or
accounts of the Company as OrLeaf may designate in a written notice given to JPM
not later than two Business Days before the Closing Date, which shall be applied
by the Company on the Closing Date as follows:

 

(a)     First, to immediately pay all Transaction Expenses payable in accordance
with Section 8.6 and owed as of the Closing Date;

 

(b)     Second, the funds remaining after payment of all amounts described in
clause (a) above, shall be distributed by the Company to OrLeaf and deposited
into an account specified by OrLeaf.

 

Section 2.3     Tax Treatment. For federal income tax purposes, each of the
Parties intends the transactions contemplated in Section 2.1 to be treated as
follows (it being understood that no representation or warranty is being made by
any Party with respect to such treatment hereunder):

 

(a)     Prior to Closing, the Company is treated as an entity disregarded as
separate from OrLeaf (for federal income tax purposes);

 

-11-

--------------------------------------------------------------------------------

 

 

(b)     On the Closing Date, the Company will be converted into a partnership
for federal income tax purposes with JPM and OrLeaf as partners.  OrLeaf will be
treated as contributing all of the assets of the Company to the newly formed
partnership in exchange for the Class A Membership Interests, and JPM will be
treated as contributing the Initial Class B Capital Contribution in exchange for
the Class B Membership Interests.  The Parties agree to report the Company’s
distribution of cash to OrLeaf described in Section 2.3 as a reimbursement of
preformation expenditures within the meaning of Treasury Regulations section
1.707-4(d), and not as a sale of the assets; and

 

(c)     The Existing Indebtedness will be treated as Nonrecourse Liabilities of
the Company. To the extent the Existing Indebtedness constitutes “excess
Nonrecourse Liabilities” described in Treasury Regulation Section 1.752-3(a)(3),
such excess Nonrecourse Liabilities will be allocated to JPM and OrLeaf in the
same ratio in which they share excess Nonrecourse Liabilities under
Section 5.4(b) of the Company LLC Agreement. Accordingly, the Parties agree to
treat the starting tax basis for tax reporting purposes of the Class B
Membership Interests as the Initial Class B Capital Contribution plus five
percent (5%) of the Existing Indebtedness that represents excess Nonrecourse
Liabilities and of the Class A Membership Interests as the carryover basis in
the assets that Newco was deemed to contribute to the Company on the Closing
Date plus ninety-five percent (95%) of the Existing Indebtedness that represents
excess Nonrecourse Liabilities plus one hundred percent (100%) of the amount, if
any, of Code Section 704(c) “minimum gain” Nonrecourse Liabilities.

 

Section 2.4     Closing. The consummation of the transactions contemplated in
Section 2.1 (the “Closing”) will take place (i) at the offices of Chadbourne &
Parke LLP in New York, New York at 10:00 a.m. (Eastern time) (the “Effective
Time”) on the date (the “Closing Date”) upon which all of the conditions in
Section 2.5 and Section 2.6 have either been satisfied or, in the case of
conditions not satisfied, waived in writing by the Party entitled to the benefit
of such conditions or (ii) at such other place and time as JPM and the Sellers
may agree in writing. The rights and obligations of the Parties hereunder and
under the documents delivered pursuant to Section 2.5 and Section 2.6 shall not
take effect until the Effective Time and such documents shall be of no force and
effect until the Closing is consummated.

 

Section 2.5     Conditions Precedent to the Obligations of JPM in Connection
with the Closing. The obligations of JPM to consummate the Closing will be
subject to the satisfaction or waiver by JPM of each of the conditions set forth
below; provided, however, that such consummation of the Closing by JPM shall not
act as a waiver of, or otherwise affect any rights and remedies arising from,
the representations and warranties set forth herein and in any certificates
delivered or to be delivered pursuant to this Agreement:

 

(a)     Each of the representations and warranties by or on behalf of the
Sellers in Article III of this Agreement, of the Ormat Guarantor in the OTEC
Guaranty, and of ONI in the ONI Guaranty shall be true and correct in all
material respects as of the Closing Date (other than those qualified by a
reference to materiality or Material Adverse Effect, which representations and
warranties shall be true and correct in all respects, or those that relate to an
earlier date, which shall be true and correct in all material respects as of
such earlier date).

 

-12-

--------------------------------------------------------------------------------

 

 

(b)     OrLeaf shall have delivered or cause to be delivered to JPM true,
correct and complete copies of each of the Licenses and Permits set forth on
Schedule 3.14.

 

(c)     There shall not be any injunction, judgment, order, decree or ruling in
effect or pending that would prevent or inhibit consummation of the transactions
contemplated by the Transaction Documents that are being executed at Closing,
and no action, complaint, investigation, suit or other proceeding shall be
threatened in writing or instituted by any private party or Governmental
Authority, and remain pending on the Closing Date, which (i) restrains or
prohibits or otherwise challenges the performance of the obligations of the
Parties, or (ii) seeks material damages or penalties in relation to such
obligations.

 

(d)     JPM shall have received true, correct and complete, fully executed
copies of all Material Contracts, each in form and substance reasonably
satisfactory to JPM and each of which shall be in full force and effect and no
event shall have occurred and be continuing that either (i) constitutes a
default thereunder by Ormat Guarantor, ONI, OrLeaf, the Company or any Subject
Company or any other party thereto or (ii) with notice or lapse of time, or
both, could reasonably be expected to result in a default thereunder.

 

(e)     JPM shall have received fully executed counterparts of this Agreement
(including the Schedules and Exhibits hereto), the Company LLC Agreement, the
OTEC Guaranty and the ONI Guaranty, in each case in form and substance
reasonably satisfactory to JPM.

 

(f)     OrLeaf shall have delivered or cause to be delivered to JPM an officer’s
certificate of an authorized officer of each of ONI and OrLeaf (i) certifying
that each of the conditions set forth in Section 2.6 have been fulfilled to the
satisfaction of each of ONI and OrLeaf or have been waived by each of ONI and
OrLeaf; (ii) certifying that each of the representations and warranties set
forth in Article III are true and correct in all material respects as of the
Closing Date (other than those qualified by a reference to materiality or
Material Adverse Effect, which representations and warranties shall be true and
correct in all respects, or those that relate to an earlier date, which shall be
true and correct in all material respects as of such earlier date);
(iii) attaching true, accurate and complete copies of the Organizational
Documents of each of ONI, OrLeaf, the Company and the Subject Companies and
resolutions of each of ONI, OrLeaf, and the Company authorizing the execution of
the Transaction Documents that are being executed in connection with the Closing
and to which it is a party.

 

(g)     JPM shall have received written confirmations issued by a Governmental
Authority of each Subject Company’s federal tax identification number (or
similar documentation reasonably acceptable to JPM).

 

(h)     Each of ONI and OrLeaf shall have delivered to JPM a certificate of
incumbency from the secretary or assistant secretary of each of ONI and OrLeaf
as to the officers of ONI and OrLeaf who sign the Transaction Documents that are
being executed in connection with the Closing on behalf of ONI and OrLeaf,
respectively.

 

(i)     OrLeaf shall have delivered to JPM an affidavit of non-foreign status
that complies with Section 1445 of the Code, duly executed by OrLeaf.

 

-13-

--------------------------------------------------------------------------------

 

 

(j)     OrLeaf shall have delivered or cause to be delivered to JPM good
standing certificates and certificates of good standing as to foreign
corporations/limited liability companies for each of Ormat Guarantor, ONI,
OrLeaf, the Company and the Subject Companies.

 

(k)     OrLeaf shall have (i) caused the Company to issue the Class B Membership
Interests to JPM and the Class A Membership Interests to OrLeaf in accordance
with the terms of the Company LLC Agreement, and (ii) delivered to JPM the
certificate of Class B Membership Interests.

 

(l)     JPM shall have received copies of each Report, each in form and
substance reasonably satisfactory to JPM and either (i) addressed to JPM or
(ii) accompanied by a letter executed by the applicable Consultant permitting
JPM to rely on such Report, in form and substance reasonably satisfactory to
JPM.

 

(m)     JPM shall have received (i)  a legal opinion of Chadbourne and Parke
LLP, counsel to the Ormat Guarantor, ONI, OrLeaf, the Company and each Subject
Company, (ii) a legal opinion of Morris James LLP, Delaware counsel, as to the
enforceability of the Company LLC Agreement against each of the Members (as
defined in the Company LLC Agreement) thereto, and (iii) a tax opinion of
Hunton & Williams LLP, in each case in form and substance reasonably
satisfactory to JPM.

 

(n)     JPM shall have received a written notice of the Closing not less than
two (2) Business Days prior to the Closing Date.

 

(o)     JPM shall have received the Base Case Model, reasonably satisfactory in
form and substance to JPM.

 

(p)     OrLeaf shall have delivered or cause to be delivered to JPM the
Operating Reports.

 

(q)     No condemnation is pending or threatened in writing, that is material to
the ownership or operation of the Projects.

 

(r)     No unrepaired casualty exists with respect to any Project or any portion
thereof, in each case that is material to the ownership or operation of the
Project.

 

(s)     Except as listed on Schedule 3.18, all assets owned by the Company and
by each of the Subject Companies are free and clear of all Liens, other than
Permitted Liens.

 

(t)     JPM shall have received all consents, approvals and filings required to
be obtained or made by JPM to execute, deliver and perform the Transaction
Documents to which JPM is a party (including the approval of JPM’s investment
committee and Board of Directors) that are required to be executed and delivered
on the Closing Date (but excluding any consents, approvals, and filings to be
obtained or made after the Closing Date as set forth on Schedule 2.5(t)) and
such consents, approvals and filings shall be in full force and effect as of the
Effective Time.

 

-14-

--------------------------------------------------------------------------------

 

 

(u)     JPM shall have received true, correct and complete copies of insurance
certificates from insurance brokers or carriers or other evidence reasonably
satisfactory to JPM, in consultation with the Insurance Consultant, evidencing
that the insurance policies and coverage described in Schedule 3.15 are in place
and in full force and effect as of the Effective Time and include the terms and
conditions set forth in Schedule 3.15.

 

(v)     JPM shall have received copies of a Title Policy for each Project issued
by the Title Company, in each case conforming to the requirements set forth in
Schedule 2.5(v).

 

(w)     An updated ALTA/ACSM land title survey for each Project depicting the
real property and its boundaries, prepared by a professional land surveyor
(“Surveyor”), in each case conforming to the requirements set forth in
Schedule 2.5(v) and otherwise subject to the reasonable satisfaction of the
Title Company so as to enable the issuance of the Title Policy for each Project.

 

(x)     No material adverse change in law or Tax law affecting any Project has
occurred that would have a material adverse impact on the PTCs expected to be
available to JPM as set forth in the Base Case Model.

 

(y)     No material adverse change in the financial condition or ability of the
Ormat Guarantor, ONI, OrLeaf, the Company or any Subject Company to perform
their respective obligations under the Material Contracts has occurred.

 

(z)     JPM has received documentation reasonably satisfactory to it that
supports the fact that each PTC Eligible Project, or portion thereof, was Placed
in Service on the date set forth on Schedule 3.9(f).

 

(aa)     JPM shall have received the Flow of Funds Memorandum in form and
substance reasonably satisfactory to it.

 

(bb)     The 60 day notice period under Section 12.5 of the ORNI 37 PPA shall
have expired or SCPPA shall have waived such notice requirement in a manner
reasonably acceptable in form and substance to JPM (such acceptance not to be
unreasonably withheld, delayed, or conditioned).

 

(cc)     JPM shall have received evidence reasonably satisfactory to it that all
third party consents and approvals required under the OFC 2 Loan Documents have
been obtained.

 

Section 2.6     Conditions Precedent to the Obligations of the Sellers in
Connection with the Closing. The obligations of the Sellers to consummate the
Closing will be subject to the satisfaction or waiver by the Sellers of each of
the conditions set forth below; provided, however, that such consummation of the
Closing by the Sellers shall not act as a waiver of, or otherwise affect any
rights and remedies arising from, the representations and warranties set forth
herein and in any certificates delivered or to be delivered pursuant to this
Agreement:

 

(a)     Each of the representations and warranties of JPM in Article IV of this
Agreement shall be true and correct in all material respects as of the Closing
Date (other than those qualified by a reference to materiality or Material
Adverse Effect, which representations and warranties shall be true and correct
in all respects, or those that relate to an earlier date, which shall be true
and correct in all material respects as of such earlier date).

 

-15-

--------------------------------------------------------------------------------

 

 

(b)     JPM shall have made the Initial Class B Capital Contribution in the
manner set forth in Section 2.2.

 

(c)     JPM shall have delivered to the Sellers (i) an officer’s certificate of
an authorized officer of JPM certifying that each of the representations and
warranties set forth in Article IV are true and correct in all material respects
as of the Closing Date (other than those qualified by a reference to materiality
or Material Adverse Effect, which representations and warranties shall be true
and correct in all respects, or those that relate to an earlier date, which
shall be true and correct in all material respects as of such earlier date) and
(ii) a certificate regarding corporate matters from an authorized officer of
JPM, in JPM’s customary form.

 

(d)     JPM shall have delivered to the Sellers certificates of incumbency from
the secretary or assistant secretary of JPM as to the officers of JPM who sign
the Transaction Documents that are being executed in connection with the Closing
on behalf of JPM.

 

(e)     The Company LLC Agreement shall have been duly executed by JPM and
delivered to OrLeaf.

 

(f)     JPM shall have delivered to the Sellers a good standing certificate.

 

Article III
REPRESENTATIONS AND WARRANTIES OF the Sellers

 

Each of ONI and OrLeaf hereby represents and warrants to JPM as to ONI, OrLeaf,
the Company, and the Subject Companies, on and as of the Closing Date, as
follows:

 

Section 3.1     Organization, Good Standing, Etc. of ONI and OrLeaf.

 

(a)     ONI is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware. ONI has the corporate power
and authority to own, lease and operate its properties and to carry on its
business as being conducted on the date hereof. ONI is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state in which either the ownership or use of the properties owned or used by
it, or the nature of the activities conducted by it, requires such
qualification, except where the absence of qualification could not reasonably be
expected to have a Material Adverse Effect.

 

(b)     OrLeaf is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware. OrLeaf has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as being conducted on the date hereof. OrLeaf is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of each state in which either the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such qualification, except where the absence of qualification could
not reasonably be expected to have a Material Adverse Effect.

 

-16-

--------------------------------------------------------------------------------

 

 

Section 3.2     Organization, Good Standing, Etc. of the Company and Subject
Companies. The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
of the Subject Companies is a limited liability company or partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, as more specifically described on Schedule 1. Each of the Company and
the Subject Companies has the requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. Each
of the Company and the Subject Companies is duly qualified to do business as a
foreign limited liability company and is in good standing under the laws of each
state in which either the ownership or use of the properties owned or used by
it, or the nature of the activities conducted by it, requires such
qualification. Each of the Organizational Documents described on Schedule 3.2
has not been further amended and is currently in full force and effect.

 

Section 3.3     Authority. Each of ONI, OrLeaf, the Company, and the Subject
Companies has the necessary power and authority to enter into the Transaction
Documents that are being executed in connection with the Closing and to which it
is party, to perform its obligations thereunder and to consummate the
transactions contemplated therein. All corporate or limited liability company
actions or proceedings to be taken by or on the part of ONI, OrLeaf, the
Company, and the Subject Companies to authorize and permit the due execution and
valid delivery by ONI, OrLeaf, the Company, and the Subject Companies of the
Transaction Documents that are being executed in connection with the Closing and
to which it is a party and required to be duly executed and validly delivered by
it pursuant thereto, the performance by ONI, OrLeaf, the Company, and the
Subject Companies of its obligations thereunder, and the consummation by ONI,
OrLeaf, the Company, and the Subject Companies of the transactions contemplated
therein, have been duly and properly taken. The Transaction Documents have been
duly executed and delivered by ONI, OrLeaf, the Company, and the Subject
Companies, as applicable, and constitute the legal, valid, and binding
obligation of ONI, OrLeaf, the Company, and the Subject Companies, as
applicable, enforceable in accordance with their terms, except as such
enforceability (i) may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and (ii)
is subject to general principles of equity (regardless of whether enforceability
is considered in a proceeding in equity or at law).

 

Section 3.4     No Conflicts. The execution and delivery of the Transaction
Documents that are being executed in connection with the Closing and to which
each of ONI, OrLeaf, the Company or any Subject Company is a party and the
performance by each of ONI, OrLeaf, the Company and any Subject Company of its
respective obligations under such Transaction Documents will not, (i) violate
any Applicable Law to which ONI, OrLeaf, the Company or any of the Subject
Companies or any of their respective properties are subject, (ii) conflict with
or cause a breach of any provision in the Organizational Documents of ONI,
OrLeaf, the Company or any Subject Company, (iii) cause a breach of, constitute
a default under, cause the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any authorization, consent,
waiver or approval under any contract, license, instrument, decree, judgment or
other arrangement to which ONI, OrLeaf, the Company or any Subject Company is a
party or under which any of them is bound or to which any of their assets are
subject (or result in the imposition of a Lien upon any such assets), except (in
the case of this clause (iii) only) for any that would not reasonably be
expected to have a Material Adverse Effect or (iv) except as otherwise described
in Schedule 3.4, require any notice to, filing with, or authorization, consent
or approval of, any Governmental Authority, other than any such filing,
authorization, consent or approval that is ministerial in nature and can be
reasonably expected to be made and obtained in due course on commercially
reasonable terms and conditions when needed.

 

-17-

--------------------------------------------------------------------------------

 

 

Section 3.5     Absence of Litigation. Except as set forth on Schedule 3.5, no
action, suit, claim, demand, investigation or other proceeding is pending
against any of ONI, OrLeaf, the Company or any Subject Company and, to the
Knowledge of the Sellers, none of ONI, OrLeaf, the Company or any Subject
Company is threatened with being made a party to any action, suit, proceeding,
hearing or investigation of, in, or before any Governmental Authority or before
any arbitrator, other than any such instance with respect to ONI that would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.6     Ownership.

 

(a)     Immediately prior to the Closing, OrLeaf owns of record and beneficially
100% of the Membership Interests, subject to no Liens. The Company owns of
record and beneficially 100% of the membership interests in the Intermediate
Company and 100% of the membership interests in the DAC 2 Project Company,
subject to no Liens other than Permitted Liens of the type described in clauses
(d) and (f) of the definition thereof. The Intermediate Company holds 100% of
the membership interests in each of the Project Companies (other than the DAC 2
Project Company) subject to no Liens other than Permitted Liens of the type
described in clauses (d) and (f) of the definition thereof.

 

(b)     Other than as set forth on Schedule 3.6, OrLeaf has no, and has never
had any, subsidiaries. Other than as set forth on Schedule 3.6, the Company has
no, and has never had any, subsidiaries. Other than as set forth on
Schedule 3.6, the Intermediate Company has no, and has never had any,
subsidiaries. Each of the Project Companies has no, and has never had any,
subsidiaries.

 

(c)     There are no outstanding options, warrants, calls, puts, rights of first
refusal, convertible securities or other contracts of any nature (i) obligating
OrLeaf to issue, deliver or sell membership interests, or other securities in
the Company, except as provided herein, (ii) obligating the Company to issue,
deliver or sell membership interests, or other securities in the Intermediate
Company, or (iii) obligating the Intermediate Company to issue, deliver or sell
membership interests, or other securities in any of the Project Companies. None
of the Subject Companies has engaged in any business other than the ownership,
development, construction, financing or operation of the respective Projects.

 

Section 3.7     Sufficiency of Assets. Except as set forth on Schedule 3.7, as
of Closing, the assets of the Company, whether real, personal, tangible or
intangible and whether leased, owned or licensed, comprising the Projects
constitute all of the assets required for or used in the operation of the
Projects as presently operated or proposed to be operated and no other assets
are required or necessary in the operation of the Projects in the Ordinary
Course of Business; provided, however, that nothing contained herein shall
constitute any representation or warranty regarding the sufficiency or adequacy
of the geothermal resources available to the Projects.

 

-18-

--------------------------------------------------------------------------------

 

 

Section 3.8     Valid Interests. The Class B Membership Interests will
constitute valid membership interests in the Company, and are being issued free
and clear of any Liens except for obligations that will apply to JPM upon its
admission as a member of the Company under the Company LLC Agreement.

 

Section 3.9     Tax Matters.

 

(a)     Each Project is located in its entirety in the United States.

 

(b)     No portion of any PTC Eligible Project (i) consists of property,
materials or parts used by any person other than the relevant Project Company,
excluding property, materials or parts comprising a portion of the DAC 2 Project
that are used by both the DAC 2 Project Company and ORNI 47 as set forth in the
applicable Material Contracts, and (ii) was used by the relevant Project Company
prior to the applicable Placed in Service date for such PTC Eligible Project as
set forth on Schedule 3.9(f) other than in connection with the construction,
start-up, testing and commissioning of such PTC Eligible Project.

 

(c)     No person has an ownership interest, or a right to acquire an ownership
interest, in the Project Companies or the Projects, other than as set forth on
Schedules 3.6 and 3.9(c).

 

(d)     No PTC Eligible Project has received or benefited from, for purposes of
Section 45(b)(3) of the Code, (i) any grant provided by the United States, any
state or any political subdivision of a state for use in connection with the PTC
Eligible Project, (ii) any issue of state or local government obligations used
to provide financing for the PTC Eligible Project the interest on which is
exempt from federal income tax under Section 103 of the Code, (iii) any
subsidized energy financing provided (directly or indirectly) under a federal,
state, or local program provided in connection with the PTC Eligible Project or
(iv) any other credit allowable with respect to any property that is part of the
PTC Eligible Project.

 

(e)     OrLeaf is an Unrelated Person.

 

(f)     Each PTC Eligible Project was Placed in Service on the date set forth on
Schedule 3.9(f) with respect to such PTC Eligible Project and first claimed PTCs
on such date. The Company or applicable Subject Company has treated such date as
the date the PTC Eligible Project was Placed in Service and has not received any
notification from the IRS to the contrary.

 

(g)     Each PTC Eligible Project has, at all times following the date set forth
on Schedule 3.9(f) with respect to such PTC Eligible Project, been (i) located
in its entirety in the United States, (ii) continuously generating electricity
from a geothermal reservoir consisting of natural heat which is stored in rocks
or in an aqueous liquid or vapor (whether or not under pressure) (other than for
maintenance and curtailment events) (such reservoirs for all Projects,
collectively, the “Steam Resource”) and (iii) making all sales of generated
electricity to an Unrelated Person.

 

(h)     OrLeaf is a “United States person” not subject to withholding under
Section 1445 of the Code.

 

-19-

--------------------------------------------------------------------------------

 

 

(i)     No action has been taken that would cause any of the assets of the
Company or any Subject Company to constitute “tax–exempt” use property within
the meaning of Section 168(h) of the Code. No tangible property of any Subject
Company is imported property of the kind described under Section 168(g)(6) of
the Code.

 

(j)     On the date set forth on Schedule 3.9(f) with respect to each PTC
Eligible Project, as applicable, the value of equipment used prior to being
included in the PTC Eligible Project did not exceed twenty percent (20%) of the
sum of (A) the value of such used equipment and (B) the cost of new equipment
Placed in Service on the relevant date listed on Schedule 3.9(f). From the date
set forth on Schedule 3.9(f) with respect to each PTC Eligible Project, as
applicable, until the Effective Time, the cost of capital improvements to the
PTC Eligible Project did not exceed four times the value of the equipment that
was part of the PTC Eligible Project on the relevant date set forth on
Schedule 3.9(f).

 

(k)     Neither the Sellers nor any Subject Company has received any
notification from the IRS that the PTCs are not available or may not be
available for any PTC Eligible Project.

 

(l)     No private letter ruling has been requested from the IRS in connection
with the transactions contemplated under the Transaction Documents that are
being executed at Closing.

 

(m)     Except as set forth on Schedule 3.9(m), none of ONI, OrLeaf, the Company
or any Subject Company has applied for a grant with respect to the Projects from
the U.S. Treasury Department under Section 1603 of the American Recovery and
Reinvestment Tax Act of 2009. No investment tax credit pursuant to Section 48 of
the Code has been claimed with respect to the PTC Eligible Projects or any
portion thereof.

 

(n)     Neither the Company nor any Subject Company has elected to be
characterized as an association taxed as a corporation for United States federal
income tax purposes. Neither the Company nor any Subject Company has (i) except
for returns required to be filed by entities subject to tax as partnerships for
federal income tax purposes, filed any federal income Tax Returns or (ii) taken
any action (or failed to take any action) that would cause (A) the Company to be
treated as an entity other than a partnership for federal income tax purposes or
(B) any Subject Company to be treated for federal income tax purposes other than
as a partnership or “disregarded entity” for federal income tax purposes.

 

(o)     Each Subject Company has respectively treated the Existing Indebtedness
as debt for United States federal income tax purposes and shall not have taken
an inconsistent position in any filing with the IRS.

 

(p)     (i) Each of the Company and each Subject Company has timely filed, or
has caused to be filed on its behalf, all federal Tax Returns and all other
material Tax Returns required to be filed (after giving effect to any extensions
that have been requested by, and granted to such party by the applicable
Governmental Authority) and has paid, or has caused to be paid or withheld on
its behalf, all Taxes shown as due on such returns, (ii) to the Sellers'
Knowledge, all such Tax Returns are complete and accurate in all material
respects, and (iii) each of the Company and each Subject Company has complied
with all Applicable Laws relating to the payment, collection, or withholding of
any Tax and the reporting and remittance thereof to the applicable Governmental
Authorities in all material respects; provided, however, other than as expressly
stated in Sections 3.9(a)–(m), (o), (r)–(v), no representation is being made
about the income tax characteristics of the Projects (including the depreciation
or depletion allowances for the Projects and whether the output therefrom
qualifies for PTCs).

 

-20-

--------------------------------------------------------------------------------

 

 

(q)     There are no claims pending for any additional Tax assessed by any
Governmental Authority against the Company or the Subject Companies and no
deficiency for any Taxes of the Company or any Subject Company has been assessed
and remains outstanding nor, to the Knowledge of OrLeaf, are threatened or
proposed. There are no Tax Returns filed by or with respect to the Company or
any Subject Company that are currently being audited by any Governmental
Authority or have been so audited, nor, to the Knowledge of the Sellers, are any
audits, claims, assessments, levies, administrative proceedings, or lawsuits
pending or threatened (formally or informally, orally or in writing) against the
Company or any Subject Company or as to the respective assets of the Company or
any such Subject Company to which the Company or any such Subject Company could
be made subject. Neither the Company nor any Subject Company has waived any
statute of limitations or agreed to any extension of time with respect to (i)
the filing of any Tax Return or (ii) any Tax assessment or deficiency, in each
case, which has not been resolved. There are no proceedings now pending or to
the Knowledge of the Sellers threatened against the Company or any Subject
Company with respect to any Tax or any matters under discussion with any
Governmental Authority relating to any Tax. No claim has been made or threatened
by a Governmental Authority in a jurisdiction where the Company or any Subject
Company does not file Tax Returns that the Company or any Subject Company is
subject to taxation by that jurisdiction. Other than as set forth on Schedule
3.9(q), no power of attorney currently in force has been granted by ONI, OrLeaf,
the Company or any Subject Company with respect to the Taxes of the Company or
any Subject Company. Neither the Sellers, with respect to the Company or any
Subject Company, or the Company or any Subject Company has received any material
written ruling of a taxing authority relating to Taxes. Neither the Company nor
any Subject Company has (i) entered into any material agreement as to the
indemnification for, contribution to or payment of Taxes of any other Person or
(ii) liability for Taxes of any Person as a transferee or successor, by contract
or otherwise, other than customary tax indemnity provisions in any Transaction
Document or Material Contract and other than any agreement entered into in the
ordinary course of business. State and local (including property) Taxes are
accurately reflected in the Base Case Model, subject to any change in assessment
or change in law after the Effective Date.

 

(r)     All electricity generated by any PTC Eligible Project that is capable of
being sold is being sold to an Unrelated Person and no more of such electricity
than is necessary is being used to satisfy the load requirements of any Project.

 

(s)     The Sellers (as applicable) or the applicable Subject Company, as the
case may be, has been claiming cost recovery deductions in accordance with
Section 611 of the Code and the applicable Treasury Regulations for depletion of
the Steam Resource since the respective Seller or the applicable Subject
Company, as the case may be, acquired an economic interest in such Steam
Resource.

 

-21-

--------------------------------------------------------------------------------

 

 

(t)     Neither the Sellers nor any Subject Company has received any
notification from the IRS that cost recovery deductions pursuant to Section 611
of the Code for depletion of the Steam Resource are not available or may not be
available.

 

(u)     No portion of the tax basis of any assets owned by the Company or any
Subject Company is attributable to intangible drilling and development costs
capitalized pursuant to Section 59(e) of the Code.

 

(v)     Schedule 3.9(v) sets forth the tax basis, asset cost segregation and
depreciation conventions, methods and periods reported on the federal tax
returns filed by the taxpayer treated as the owner of each Subject Company’s
assets, prior to the Closing Date, as well as a good faith current estimate of
the DAC 2 Project tax basis step-up resulting from the acquisition by Northleaf
Geothermal LLC of 36.75% of the DAC 2 Project prior to its contribution to the
Company, for which no assurance can be given that the estimate will not change.

 

Section 3.10     Balance Sheets, Financial Statements and Operating Reports.
OrLeaf has previously delivered or cause to be delivered to JPM true, correct
and complete copies of:

 

(a)     the most recently available unaudited, consolidated balance sheet of the
Intermediate Company which includes each Project Company (other than the DAC 2
Project Company) (the “Current Balance Sheet”). The Current Balance Sheet
presents fairly in all material respects the financial conditions and results of
operations of the Company and the Subject Companies (other than the DAC 2
Project Company) for the periods presented in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(b)     the most recently available unaudited balance sheet and statements of
income, changes in members' equity, and cash flow of the DAC 2 Project Company
(the “DAC 2 Balance Sheet”). The DAC 2 Balance Sheet presents fairly in all
material respects the financial conditions and results of operations of the
DAC 2 Project Company for the periods presented in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)     (i) the consolidated audited financial statements of the Intermediate
Company which includes each Project Company (other than the DAC 2 Project
Company) for the year ended December 31, 2013, December 31, 2014 and
December 31, 2015 (the “Year End Financials”), and (ii) the consolidated
unaudited financial statements of the Intermediate Company which includes each
Project Company (other than the DAC 2 Project Company) as of September 30, 2016
(the “Interim Financials” and together with the Year End Financials, the
“Financial Statements”). The Financial Statements present fairly in all material
respects the financial conditions and results of operations of the Intermediate
Company and each Subject Company for the periods presented in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(d)     (i) operating reports for each Project covering the years ended
December 31, 2011, December 31, 2012, December 31, 2013, December 31, 2014 and
December 31, 2015, to the extent applicable, and (ii) operating reports and
budgets for each Project as of June 30, 2016 (the reports in clauses (i) and
(ii) collectively the “Operating Reports”), in each case in form and substance
satisfactory to JPM.

 

-22-

--------------------------------------------------------------------------------

 

 

Section 3.11     Absence of Material Change. Except as set forth on
Schedule 3.11, since the date of the Interim Financials, no Subject Company has
incurred any liabilities that could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.11, since the date of the
Interim Financials, the Subject Companies and the Projects (i) have been managed
and operated in the Ordinary Course of Business, (ii) have not suffered any
damage, destruction or loss in excess of one million dollars ($1,000,000) to any
of the Subject Companies or Projects whether or not covered by insurance,
(iii) have not made any material changes in accounting systems, policies,
principles or practices, or (iv) have not waived, released or cancelled any
material claims against any third parties or debts owing to it.

 

Section 3.12     Compliance with Applicable Law.

 

(a)     Except as set forth on Schedule 3.12 and other than (i) Environmental
Laws (which are addressed in Section 3.13) and (ii) Taxes (which are addressed
in Section 3.9), the Company and the Subject Companies are in compliance with
Applicable Law in all material respects, and neither the Company nor any of the
Subject Companies has received written notice from a Governmental Authority of
an actual or potential violation of any Applicable Law.

 

(b)     Without limiting the generality of the foregoing Section 3.12(a):

 

(i)     none of ONI, OrLeaf, the Company or any Subject Company, nor any of
their respective officers, directors, employees or agents, has (A) violated any
provision of any applicable anti-bribery or anti-corruption law including, but
not limited to, the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(B) directly or indirectly offered, paid, promised to pay, or authorized the
offer, payment or promise of any advantage, financial or otherwise, or thing of
value to any representative or agent of a Governmental Authority while knowing
or having reason to know that all or a portion of such advantage or thing of
value would be offered, given, or promised to such representative or agent of a
Governmental Authority for the purposes of (I)(a) influencing any act or
decision of any such representative or agent of a Governmental Authority in his
or her official capacity or (b) rewarding the improper performance by any Person
of its business or official activities; or (II) assisting any member of the
Company or any Subject Company in obtaining or retaining business or a business
advantage for any member of the Company or any Subject Company;

 

(ii)     the operations of the Company and each Subject Company have been
conducted at all times in compliance with applicable laws relating to financial
record keeping and reporting, currency transfer and money laundering, including,
as applicable, the US PATRIOT Act of 2001 and all “know your customer” rules and
other applicable regulations (collectively with the laws described in clause (A)
of Section 3.12(b)(i), “Anti-Corruption Laws”);

 

-23-

--------------------------------------------------------------------------------

 

 

(iii)     the Company and each Subject Company have complied with all U.S. and
applicable international economic and trade sanctions and embargoes, including
any sanctions or regulations administered and enforced by the U.S. Department of
State, the U.S. Department of the Treasury (including the Office of Foreign
Assets Control) and any executive orders, rules and regulations relating
thereto, collectively, “Sanctions”). Neither the Company nor any Subject Company
has engaged in any dealings or transaction with any Person that is on the Office
of Foreign Assets Control’s Specially Designated Nations and Blocked Persons
List or on any other list of blocked persons maintained by the Office of Foreign
Assets Control;

 

(iv)     the Ormat Guarantor has implemented and maintains in effect policies
and procedures designed to ensure compliance by ONI, OrLeaf, the Company and
each Subject Company, and their respective directors, officers, employees and
agents, with Anti-Corruption Laws and applicable Sanctions;

 

(v)     none of (a) ONI, OrLeaf, the Company or any Subject Company, nor any of
their respective officers, directors, employees or agents, or (b) the Company
and the Subject Companies, any agent of ONI, OrLeaf, the Company or any Subject
Company that will act in any capacity in connection with or benefit from the
transactions contemplated by the Transaction Documents, is a Sanctioned Person;
and

 

(vi)     assuming compliance with Applicable Law by JPM, no part of the
transactions contemplated by the Transaction Documents will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 3.13     Environmental Matters. Except as listed on Schedule 3.13,
(i) each Subject Company is, and during the past five (5) years has been, in
material compliance with all Environmental Laws and permits issued thereunder,
(ii) there are no locations or premises currently or previously owned, leased or
used by a Subject Company where, during the period that it or an Affiliate of
ONI has owned or operated the relevant Project, Hazardous Substances have been
(1) shipped off-site by or for the Subject Company in material violation of
Environmental Laws or that require remediation or clean up pursuant to
Environmental Laws, or (2) Released in material violation of Environmental Laws,
(iii) there has been no material Release of Hazardous Substances at any property
currently or, to the Knowledge of any Subject Company, previously owned, leased
or used by a Subject Company in connection with the relevant Project that is
required or would reasonably be expected to be required to be remediated, abated
or otherwise cleaned up pursuant to Environmental Laws, (iv) to ONI’s Knowledge,
there are no past actions, circumstances, conditions, events or incidents that
could reasonably be expected to form the basis of any material claim against the
Company or any Subject Company under any Environmental Laws, and (v) none of
ONI, OrLeaf, the Company or the Subject Companies has received written notice
from any Governmental Authority or any other Person of an actual or potential
material violation of any Environmental Laws or obligation or liability for
remediation or clean-up of Hazardous Substances required thereunder.

 

Section 3.14     Licenses and Permits. Schedule 3.14 lists all material Licenses
and Permits necessary for the ownership, operation and maintenance of the
Projects. Each of the Licenses and Permits set forth on Schedule 3.14 is in full
force and effect and, except as shown on such schedule, is final and
non-appealable. The Projects have been constructed in material compliance with
all Licenses and Permits and are operating in material compliance with all
Licenses and Permits. None of ONI, OrLeaf, the Company or the Subject Companies
has received written notice from any Governmental Authority of an actual or
potential violation or revocation of any Licenses and Permits that has not been
resolved.

 

-24-

--------------------------------------------------------------------------------

 

 

Section 3.15     Insurance. Schedule 3.15 lists all insurance maintained for
each Project by or on behalf of the Company or a Subject Company, indicating the
types of coverage, name of insurance carrier or underwriter, policy limits and
expiration date of each policy. The insurance policies collectively provide full
and adequate coverage for all normal risks incident to the properties, assets,
management and operations of each Project and the Subject Companies, including
without limitation all insurance required under the Material Contracts. Neither
the Company nor any of the Subject Companies has had any insurance cancelled or
refused by any carrier during the time such Subject Companies have been owned by
ONI or its Affiliates. All of the insurance policies are in full force and
effect, and neither the Company nor any of the Subject Companies is in default
with respect to any obligations it may have under any of the insurance policies
in any material respects and premiums with respect to such insurance policies
have been paid. None of ONI, Ormat Guarantor, OrLeaf, the Company or the Subject
Companies has taken any action that has rendered such insurance unenforceable.
There are no unpaid claims on any insurance maintained for each Project.

 

Section 3.16     Real Property.

 

(a)     Neither the Company nor the Intermediate Company owns, holds, uses,
occupies or leases any real property. All real property owned or leased by each
Project Company or to which such Project Company has rights under easements,
rights of way, or in which rights are held and the title insurance maintained by
such Project Company with respect to all such property, is described on
Schedule 3.16. The real property owned or leased, or in which rights are held,
by each Project Company, described on Schedule 3.16, have been sufficient to
enable each Project Company to conduct its operations as a geothermal power
project prior to the Closing Date, including providing adequate ingress and
egress and transmission capabilities from each Project and adequate sewer,
water, gas and electricity for each Project and these property interests, to the
extent applicable, are part of the insured estate in the Title Policies. None of
ONI, OrLeaf, the Company or the Subject Companies has been informed in writing
by the owner of any such real property that a Project Company is in breach of
its obligations with respect to such property. All premiums with respect to the
title insurance shown on Schedule 3.16 shall be paid on the Closing Date and, to
the Knowledge of the Sellers, there are no circumstances that have rendered such
title insurance unenforceable. All rents and royalty obligations under the
applicable Material Contracts have been paid in full to the extent due. All
utility services necessary for the operation and maintenance of each Project for
its intended purpose, including electricity, are available at the boundaries of
each Project and either reach such Project through adjoining public real
property or, if they pass through adjoining private real property, do so in
accordance with the applicable Material Contracts.

 

(b)     With respect to the real property of each Project site, each Project
Company is in compliance in all material respects with all Applicable Law in
effect as of the Closing Date pertaining to land use or zoning restrictions.

 

-25-

--------------------------------------------------------------------------------

 

 

Section 3.17     Personal Property. The Company owns no personal property other
than the membership interests in the Subject Companies. Schedule 3.17 lists all
items of personal property having a replacement cost of at least five hundred
thousand dollars ($500,000) owned by each of the Subject Companies. Except as
shown on Schedule 3.18, each Subject Company has good and marketable title to
its personal property as listed thereon. Each Subject Company owns, leases or
has contractual rights to use all the equipment and facilities necessary for the
operations of its respective Projects as of the date hereof. The tangible assets
included in the Projects are in good condition, free and clear from all defects
(patent or latent), taking into account their use and age, subject to normal
wear and tear, and subject to continued maintenance, repair and replacement in
the ordinary course of business.

 

Section 3.18     Liens. Except as listed on Schedule 3.18, all assets owned by
the Company and by each of the Subject Companies are free and clear of all
Liens, other than Permitted Liens.

 

Section 3.19     Material Contracts. Schedule 3.19 lists all Material Contracts
to which the Company and each Subject Company is a party. Each Material Contract
is in full force and effect, is a legal, valid and binding obligation of, and
enforceable against the Company and the relevant Subject Company, as applicable,
and to the Sellers' Knowledge, on the other parties thereto, except as
enforceability may be limited by applicable bankruptcy and similar laws
affecting the enforcement of creditors’ rights and general equitable principles.
Neither the Company nor any Subject Company or, to the Knowledge of the Sellers,
any other party to a Material Contract is in default under any Material Contract
and no event has occurred which, with notice, lapse of time or action by a third
party, would result in such a default under any Material Contract. No party to
any of the Material Contracts has exercised any right of termination with
respect thereto. True, correct and complete copies of all Material Contracts
have been provided to JPM and no Material Contracts have been amended, assigned,
terminated or otherwise modified except as disclosed in writing to JPM.

 

Section 3.20     Consents and Approvals. All material consents, waivers,
authorizations, approvals and filings required to be obtained or made by each of
the Sellers, the Ormat Guarantor, the Company or any Subject Company (including
any third party consents) for the execution, delivery and performance of the
Transaction Documents to which it is a party that are being executed at Closing
have been obtained or made, have been delivered to JPM and are in full force and
effect.

 

Section 3.21     Employee Matters. Neither the Company nor any Subject Company
has any employees and neither the Company nor any Subject Company ever had any
employees. Neither the Company nor any Subject Company has maintained,
sponsored, administered or participated in any employee benefit plan or
arrangement, including any employee benefit plan subject to ERISA.

 

Section 3.22     Affiliate Transactions. Except as listed on Schedule 3.22 and
except for the Transaction Documents, there are no existing contracts between
the Company or any Subject Company, on the one hand, and ONI, OrLeaf, or any
other Affiliate of ONI, on the other hand. Neither the Company nor any of the
Subject Companies has any outstanding debt to an Affiliate thereof (except that
the Subject Companies (other than the DAC 2 Project Company) are guarantors of
the Existing Indebtedness).

 

-26-

--------------------------------------------------------------------------------

 

 

Section 3.23     QF Status. Each of the Projects has status as a qualifying
small power production facility (a “QF”) within the meaning of the Public
Utility Regulatory Policies Act of 1978, as amended (“PURPA”), and FERC’s rules
and regulations promulgated thereunder, and each of the Projects has obtained
and currently possesses qualifying facility status per the FERC’s regulations in
18 C.F.R. § 292.207. Each of the Projects is not currently subject to any
pending inquiry, investigation, or challenge relating to its status as a QF.
Each of the Projects uses geothermal resources as its primary energy source and
each Project Company is exempt under 18 C.F.R. § 292.601 of the FERC’s
regulations from the requirements of Section 203(a)(1)(A) of the FPA.

 

Section 3.24     Intellectual Property. The Company and each of the Subject
Companies, through rights granted by ONI and its Affiliates or otherwise,
possess all rights necessary to lawfully use all patents, trademarks, licenses,
service marks, trade names, trade secrets, and other proprietary, contract or
intellectual property rights that are necessary for the operation of the
respective Projects and their respective businesses in the Ordinary Course of
Business. To the Knowledge of ONI, the operation of the Projects and the
businesses as conducted by the Company and each Subject Company does not
infringe on any patent, trademark, license, service mark, trade name, trade
secret, obligation of confidence or other proprietary, contract, intellectual
property or other legally protectable right of any Person.

 

Section 3.25     Public Utility Holding Company. Neither ONI, OrLeaf, the
Company nor any Subject Company is subject to or not exempt from regulation as a
“holding company” or a “public utility company” within the meaning of the Public
Utility Holding Company Act of 2005 as amended (“PUHCA”).

 

Section 3.26     Investment Company Act. Neither the Company nor any Subject
Company is an “investment company” or company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
In making the preceding representation and warranty, the Sellers are not relying
on an exemption under Section 3(c)(1) or 3(c)(7) of the Investment Company Act
of 1940.

 

Section 3.27     No Condemnation. No condemnation is pending or threatened in
writing, that is material to the ownership or operation of the Projects.

 

Section 3.28     No Casualty. No unrepaired casualty exists with respect to any
Project or any portion thereof.

 

Section 3.29     Brokers. Neither the Company nor any Subject Company has
retained any broker, agent or finder or incurred any liability or obligation for
any brokerage fees, commissions or finder fees with respect to this Agreement or
any transactions contemplated under the Transaction Documents that are being
executed at Closing.

 

Section 3.30     Background Materials. The Sellers collected, and with respect
to documents prepared by the Sellers, prepared the Background Materials in good
faith. Without limiting the effectiveness of any qualification contained in any
other representation or warranty in this Article III, the Background Materials
constitute all documents and written materials in the Sellers’ possession (and
in the possession of the Company and the Subject Companies) containing material
information (exclusive of documents that contain information duplicative of
information contained or incorporated in any other Background Materials)
relating to the Company, the Projects and the Subject Companies, and the
Background Materials, when taken as a whole, do not contain any untrue statement
of a material fact concerning the Company or the Projects or the Subject
Companies and the transactions contemplated by this Agreement. Neither Seller
has knowingly omitted any material fact from the Background Materials, which
would be necessary to make the statements and information contained in the
Background Materials, when taken in their entirety, not misleading.
Notwithstanding anything in this Section 3.30, no representation or warranty is
made with respect to any Background Materials that are in the nature of
projections other than that (i) they were prepared in good faith and on the
basis of assumptions that were considered reasonable by the Sellers at the time
made, and (ii) to the extent prepared on or after September 30, 2016 (which the
Sellers acknowledge includes the Base Case Model), the Sellers continue to
consider to be reasonable in all material respects.

 

-27-

--------------------------------------------------------------------------------

 

 

Section 3.31     No Other Representations. JPM has not made any representations
or warranties, either express or implied, nor have the Sellers relied on any
representations or warranties whatsoever, express, implied, at common law,
statutory or otherwise, except for the representations and warranties of JPM
expressly set out in this Agreement and, when executed and delivered, the
Transaction Documents to which it is a party, and any certification or document
delivered in connection with any of the foregoing.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF JPM

 

JPM represents and warrants to the Sellers as of the Closing Date, as follows:

 

Section 4.1     Organization, Good Standing, Etc. JPM is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the corporate power and authority to own, lease and operate
its properties and to carry on its business as being conducted on the date
hereof.

 

Section 4.2     Authority. JPM has the necessary power and authority to enter
into this Agreement and the other Transaction Documents to which it is a party,
to perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby or thereby. All corporate actions or
proceedings required to be taken by or on the part of JPM to authorize and
permit the due execution and valid delivery by JPM of this Agreement and the
instruments required to be duly executed and validly delivered by JPM pursuant
hereto and thereto, the performance by JPM of its obligations hereunder and
thereunder, and the consummation by JPM of the transactions contemplated herein
and therein, have been duly and properly taken. This Agreement has been duly
executed and validly delivered by JPM and constitutes the legal, valid and
binding obligation of JPM, enforceable in all material respects against JPM in
accordance with its terms, except as such enforceability (i) may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and (ii) is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

-28-

--------------------------------------------------------------------------------

 

 

Section 4.3     No Conflicts. The execution and delivery by JPM of this
Agreement and the other Transaction Documents to which JPM is a party do not,
and the performance by JPM of JPM obligations hereunder and thereunder will not,
(i) violate any Applicable Law, (ii) conflict with or cause a breach of any
provision of its Organizational Documents, (iii) cause a breach of, constitute a
default under, cause the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any authorization, consent,
waiver or approval under any contract, license, instrument, decree, judgment or
other arrangement to which JPM is a party or under which it is bound or to which
any of its assets are subject (or result in the imposition of a Lien upon any
such assets) or (iv) except as otherwise described in Schedule 4.3, require any
notice to, filing with, or authorization, consent or approval of, any
Governmental Authority.

 

Section 4.4     Absence of Litigation. No pending or outstanding injunction,
judgment, order, decree, ruling or charge is pending against JPM and, to the
knowledge of JPM, JPM is not threatened with being made a party to any action,
suit, proceeding, hearing or investigation of, in, or before any Governmental
Authority or before any arbitrator that could affect its ability to complete the
transactions contemplated in the Transaction Documents to which it is a party.

 

Section 4.5     Information and Due Diligence. Without limiting any rights and
remedies available to JPM under this Agreement or at law, JPM acknowledges that
it has had a reasonable opportunity to ask questions of and receive answers from
the Sellers concerning ONI, the Class B Membership Interest, the Company and the
Subject Companies, and has received or been given access to documents and
information requested from the Sellers. JPM (i) acknowledges that investment in
the Class B Membership Interest involves substantial risks, (ii) acknowledges
that any financial projections that may have been provided to it are based on
assumptions of future operating results developed by the Sellers and the
Sellers' advisers and, therefore, represent an estimate of future results based
on assumptions about certain events (many of which are beyond the control of
ONI, OrLeaf, the Company and the Subject Companies), and (iii) understands that
no assurances or representations can be given that the actual results of the
operations of the Company and the Subject Companies will conform to the
projected results for any period. JPM has not relied on the advice of ONI,
OrLeaf or the Company or any of their respective legal, tax or financial
advisers in making an investment in the Class B Membership Interests.
Notwithstanding the foregoing, nothing contained in this Section 4.5 shall
modify or negate any representations or warranties made by the Sellers herein or
preclude reliance thereon by JPM.

 

Section 4.6     Information and Investment Intent. JPM is an “Accredited
Investor” as such term is defined in Regulation D under the Securities Act of
1933. JPM understands that the Class B Membership Interests have not been
registered under the Securities Act in reliance on an exemption therefrom, and
that the Class B Membership Interest must be held indefinitely unless the sale
thereof is registered under the Securities Act or an exemption from registration
is available thereunder, and that the Sellers are under no obligation to
register the Class B Membership Interest. JPM is acquiring the Class B
Membership Interest for its own account and not for the account of any other
Person and not with a view to distribution to others.

 

-29-

--------------------------------------------------------------------------------

 

 

Section 4.7     Security Interest. JPM has not pledged or otherwise encumbered
any right, title or interest in or to the Class B Membership Interest.

 

Section 4.8     Public Utility Holding Company. JPM is not subject to regulation
as a “holding company” or a “public utility company” within the meaning of
PUHCA.

 

Section 4.9     No Other Seller Representations. The Sellers have not made any
representations or warranties, either express or implied, nor has JPM relied on
any representations or warranties whatsoever, express, implied, at common law,
statutory or otherwise, except for the representations and warranties of the
Sellers expressly set out in this Agreement and the representations or
warranties of any of ONI, OrLeaf, the Company, the Subject Companies and the
Ormat Guarantor expressly set out in, when executed and delivered, the
Transaction Documents to which it is a party, and any certification or document
delivered in connection with any of the foregoing.

 

Section 4.10     Tax Matters. JPM is (i) a “United States person” within the
meaning of Section 7701(a)(30) of the Code; (ii) not a “tax-exempt entity”
within the meaning of Section 168(h) of the Code; and (iii) an Unrelated Person.

 

Article V
TAX MATTERS

 

Section 5.1     Transfer Taxes. Any transfer, documentary, sales, use, real
property transfer, recording, gains, registration and other similar taxes and
fees (“Transfer Taxes”) incurred in connection with the transfer of the Class B
Membership Interests to JPM pursuant to this Agreement shall be borne by OrLeaf,
and OrLeaf, at its own expense, shall file or cause to be filed (to the extent
required or permitted by Applicable Law) all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes.

 

Section 5.2     Pre-Closing Date Tax Return Preparation. OrLeaf will prepare or
cause to be prepared and timely file or cause to be timely filed all Tax Returns
for the Company and the Subject Companies for all periods ending on or prior to
the Effective Date (the “Pre-Closing Tax Period”) that are filed after such
Effective Date and will timely pay or cause to be timely paid all Taxes shown to
be due on such Tax Returns if the amount shown to be due is not included in the
Base Case Model. All such Tax Returns shall be prepared in a manner consistent
with past practice unless otherwise required by a change in Applicable Law.
OrLeaf will permit JPM to review and comment on each such Tax Return described
in the preceding sentence prior to filing and will consider in good faith any
revisions to such Tax Returns as are reasonably requested by JPM.

 

-30-

--------------------------------------------------------------------------------

 

 

Section 5.3     Tax Periods Beginning Before the Effective Date. OrLeaf shall
pay and indemnify and hold harmless the Company, the Subject Companies, and JPM
for any Taxes in respect of periods (or portions thereof) ending prior to the
Closing Date to the extent that such items are not included in the Base Case
Model. For purposes of this Section 5.3, all Taxes and Tax liabilities with
respect to the income, property or operations of the Company and the Subject
Companies that relate to any taxable period that includes (but does not end on)
the Effective Date shall be apportioned between the portion of the Straddle
Period ending on and including the Effective Date and the applicable Tax period
thereafter as follows: (A) in the case of Taxes (other than income, sales and
use and withholding and other transactional Taxes), on a per diem basis and
(B) in the case of income, sales and use and withholding and other transactional
Taxes, as determined from the books and records of the Company and the Subject
Companies as though the taxable year of such entity terminated at the close of
business on the Effective Date. For purposes of clause (B), (i) any credits
relating to a taxable period that begins before and ends after the Effective
Date will be taken into account as though the relevant Tax period ended on the
Effective Date, and (ii) any item determined on an annual or periodic basis
(including amortization and depreciation deductions and credits) shall be
allocated to the portion of the Straddle Period ending on the Effective Date
based on the relative number of days in such portion of the Straddle Period as
compared to the number of days in the entire Straddle Period. All determinations
necessary to give effect to the foregoing allocations will be made in a manner
consistent with prior practice of the Company and the Subject Companies. For the
avoidance of doubt, OrLeaf shall be responsible for all Taxes in respect of
periods (or portions thereof) ending prior to the Closing Date not reflected in
the Base Case Model unless incorrect due to a change in Applicable Law after the
Closing Date. OrLeaf shall have the right to represent the Company and the
Subject Companies with respect to any Tax claims or audits with respect to all
Tax Return and Taxes that OrLeaf is required to file or pay pursuant to
Section 5.2 and 5.3; provided, however, that with respect to any such Tax claims
or audits, (i) OrLeaf shall keep JPM reasonably and timely informed with respect
to the commencement, status and nature of any such Tax claim or audit, (ii) JPM
shall have the right to participate in any such Tax claim or audit at the
Company’s reasonable expense if such participation is reasonably necessary to
protect JPM’s interests, and (iii) OrLeaf shall not settle any such Tax claims
or audits, if such settlement could reasonably be expected to have an adverse
effect on the Company, any Subject Company or JPM or subject any of the
foregoing to Taxes for a period following the Effective Date, without the
consent of JPM, which consent shall not be unreasonably withheld, conditioned or
delayed; provided; however; nothing in this Section 5.3 is intended to supersede
the tax contest provisions set forth in the Company LLC Agreement.

 

Section 5.4     Refunds and Tax Benefits; Amended Tax Returns. Any Tax refunds
that are received by JPM, the Company or any Subject Company and any amounts
credited against Tax to which JPM, the Company or any Subject Company become
entitled, that relate to a Pre-Closing Tax Period (or portion of a Straddle
Period ending on the Effective Date as determined in accordance with the same
principals provided for in Section 5.3) and that were paid prior to the
Effective Date or paid by OrLeaf under Sections 5.2 or 5.3 will be for the
account of OrLeaf, and the Company or the applicable Subject Company will pay
over to OrLeaf any such refund or the amount of any such credit within fifteen
(15) days after receipt or entitlement thereto; provided, however, that the
Company or any Subject Company, as applicable, shall be entitled to any refund
of Property Taxes of the Company or such Subject Company due after the Effective
Date and paid by the Company or such Subject Company (unless OrLeaf has
otherwise indemnified JPM). Without limiting the generality of the foregoing,
this Section 5.4 will apply to any sales Tax rebates and refunds, Property Tax
exemption and credits or reductions in Property Taxes attributable to a
retroactive reduction in assessment rate or assessment base. No amended Tax
Return or action for Tax refund may be filed for any Tax Returns of the Company
or any the Subject Company for a Pre-Closing Tax Period or Straddle Period
without the advance written consent of OrLeaf, the Company or any applicable
Subject Company.

 

-31-

--------------------------------------------------------------------------------

 

 

Section 5.5     Cooperation on Tax Matters.

 

(a)     The Parties will cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns
pursuant to this Article V and any audit, litigation or other action with
respect to Taxes. Such cooperation will include the retention and (upon the
other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other action and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Parties
agree (to the extent such books and records are within their possession) (A) to
retain all books and records with respect to Tax matters pertinent to the
Company and the Subject Companies relating to any taxable period beginning
before the Effective Date until the expiration of the statute of limitations
(and, to the extent notified by JPM, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any Taxing authority and (B) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, OrLeaf will allow the other party
to take possession of such books and records.

 

(b)     The Parties further agree, upon request, to use reasonable efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including without limitation with respect to the transactions
contemplated by this Agreement).

 

Article VI
CERTAIN OTHER COVENANTS

 

Section 6.1     Confidentiality. The Confidentiality Agreement, dated March 12,
2015, between ONI and JPM (the “Confidentiality Agreement”) shall terminate at
the Effective Time and, thereafter, the provisions of Section 13.12 of the
Company LLC Agreement shall apply with respect to the confidentiality
obligations of the Parties.

 

Section 6.2     Intellectual Property. Following the Effective Time and during
the term of the Company LLC Agreement, the Sellers shall make available, or
cause their Affiliates to make available, to the Company and each of the Subject
Companies all rights necessary to lawfully use all patents, trademarks,
licenses, service marks, trade names, trade secrets, and other proprietary,
contract or intellectual property rights that are necessary for the operation of
the respective Projects and their respective businesses in the Ordinary Course
of Business, on terms and conditions no less favorable to the Company and the
Subject Companies than those applicable prior to the Effective Time.

 

Section 6.3     Licenses and Permits; Material Contracts. Within thirty (30)
Business Days after the Closing, OrLeaf shall deliver to JPM a compact disc
containing copies of each License and Permit and each Material Contract required
to be delivered on the Closing Date hereunder.

 

-32-

--------------------------------------------------------------------------------

 

 

Article VII
INDEMNIFICATION

 

Section 7.1     Indemnification. OrLeaf agrees to indemnify, defend and hold
harmless Class B Member Indemnified Parties from and against any and all Class B
Member Indemnified Costs, pursuant to Article XI of the Company LLC Agreement.

 

Article VIII
GENERAL PROVISIONS

 

Section 8.1     Exhibits and Schedules; Headings. All Exhibits and Schedules
attached hereto are incorporated herein by reference. The headings of Articles
and Sections in this Agreement are provided for convenience only and will not
affect its construction or interpretation.

 

Section 8.2     Disclosure Schedules. Any matter disclosed in any section of the
Schedules shall be deemed disclosed for all purposes and all sections of the
Schedules, to the extent it is readily apparent from a reading of the disclosure
that such disclosure is applicable to such other sections.

 

Section 8.3     Amendment, Modification and Waiver. This Agreement may not be
amended or modified except by an instrument in writing signed by the Parties.
Any failure of JPM or the Sellers to comply with any obligation, covenant,
agreement, or condition contained herein may be waived only if set forth in an
instrument in writing signed by the Party to be bound thereby, but such waiver
or failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any other failure.

 

Section 8.4     Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of Applicable
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated herein are not affected in any
manner materially adverse to any Party.

 

Section 8.5     Survival. The representations, warranties, and indemnities in
this Agreement shall survive in accordance with the express survival periods
provided in the Company LLC Agreement.

 

Section 8.6     Expenses. ONI will be responsible for all the costs, fees and
expenses in connection with the preparation, negotiation and consummation of the
transactions contemplated by this Agreement and the other Transaction Documents,
whether or not the Closing occurs (collectively, the “Transaction Expenses”). No
Party shall be responsible for any commission, broker’s fee, finder’s fee or
similar fee or expense of any other Party.

 

Section 8.7     Parties in Interest. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each Party and their
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

 

-33-

--------------------------------------------------------------------------------

 

 

Section 8.8     Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by a nationally
recognized overnight courier, by facsimile (confirmed receipt), or mailed by
registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

(a)          If to ONI, to:

 

Ormat Nevada Inc.
6225 Neil Road
Reno, Nevada 89511
Attention:       CFO
Telephone:     (775) 356-9029
Facsimile:      (775) 356-9039

 

With a copy to:

 

Chadbourne & Parke LLP
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attention:      Noam Ayali
Telephone:    (202) 974-5600
Facsimile:      (202) 974-5602

 

 

(b)

If to OrLeaf:

 

OrLeaf LLC

c/o Ormat Nevada Inc.
6225 Neil Road
Reno, Nevada 89511
Attention:       CFO
Telephone:     (775) 356-9029
Facsimile:      (775) 356-9039

With a copy to:

 

Chadbourne & Parke LLP
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attention:       Noam Ayali
Telephone:     (202) 974-5600
Facsimile:      (202) 974-5602

 

(c)          If to JPM, to:

 

JPM Capital Corporation
Mail Code ILl-0502
10 South Dearborn, 12th Floor
Chicago, Illinois 60603-2300
Attention:      Anand Dandapani
Telephone:    (312) 732-3119
Facsimile:      (312) 336-3550

 

-34-

--------------------------------------------------------------------------------

 

 

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
confirmed receipt, if faxed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) 3 Business Days after the
date of mailing, if mailed by registered or certified mail, return receipt
requested, and (iv) 1 Business Day after the date of sending, if sent by a
nationally recognized overnight courier; provided, that a notice given in
accordance with this Section 8.8 but received on any day other than a Business
Day or after business hours in the place of receipt, will be deemed given on the
next Business Day in that place.

 

Section 8.9     Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
Parties need not sign the same counterpart.

 

Section 8.10     Entire Agreement. This Agreement (together with the other
Transaction Documents executed as of the date hereof) constitutes the entire
agreement of the Parties and supersedes all prior agreements, letters of intent
and understandings, both written and oral, among the Parties with respect to the
subject matter hereof.

 

Section 8.11     Governing Law; Choice of Forum; Waiver of Jury Trial. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY TO
THIS AGREEMENT). THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN NEW YORK WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY
PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION 8.11, AND STIPULATES THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, SHALL HAVE IN
PERSONAM JURISDICTION OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING. EACH PARTY HEREBY AUTHORIZES AND ACCEPTS
SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT
AS CONTEMPLATED BY THIS SECTION 8.11 BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS
SET FORTH IN SECTION 8.8. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

-35-

--------------------------------------------------------------------------------

 

 

Section 8.12     Attorneys’ Fees. If suit or action is filed by any Party to
enforce the provisions of this Agreement or otherwise with respect to the
subject matter of this Agreement or the transactions contemplated hereby, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees related
thereto (as the prevailing Party and the amount of recoverable attorney’s fees
are determined by a court of competent jurisdiction in a final non-appealable
order).

 

Section 8.13     Public Announcements. Except for statements made or press
releases issued (i) pursuant to the Securities Act of 1933 or the Securities
Exchange Act of 1934, (ii) pursuant to any listing agreement with any national
securities exchange or the National Association of Securities Dealers, Inc., or
(iii) as otherwise required by law, neither the Sellers nor JPM shall issue, or
permit any of their respective Affiliates to issue, any press release or
otherwise make any public statements with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Party. The Sellers and JPM will have the right to review in advance all
information relating to the transactions contemplated by the Transaction
Documents executed as of the date hereof that appear in any filing made in
connection with the transactions contemplated hereby or thereby.

 

Section 8.14     Further Assurances. Upon the reasonable request of a Party or
Parties hereto at any time after the Closing Date, the other Party or Parties
shall forthwith execute and deliver such further instruments of assignment,
transfer, conveyance, endorsement, direction or authorization and other
documents as the requesting Party or Parties or its or their counsel may
reasonably request in order to effectuate the purposes of this Agreement.

 

Section 8.15     Assignment. This Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. This Agreement may only be assigned
to the same extent (and only by and to the same Persons) that membership
interests in the Company are assignable pursuant to the terms of the Company LLC
Agreement. Any attempted assignment of this Agreement other than in strict
accordance with this Section and the terms of the Company LLC Agreement shall be
null and void and of no force or effect.

 

Section 8.16     Relationship of Parties; No Strict Construction. This Agreement
does not constitute a joint venture, association or partnership between the
Parties. No express or implied term, provision or condition of this Agreement
shall create, or shall be deemed to create, an agency, joint venture,
partnership or any fiduciary relationship between the Parties. The Transaction
Documents are the result of negotiations among, and have been reviewed by JPM,
the Sellers and the Company, and their respective counsel. Accordingly, the
Transaction Documents shall be deemed to be the product of all of the Parties,
and no ambiguity shall be construed in favor of or against JPM or the Sellers.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

-36-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Equity Contribution
Agreement to be signed on its behalf as of the date first written above.

 

 

 

ORMAT NEVADA INC.

 

By: /s/ Connie Stechman                                               
Name: Connie Stechman
Title: Secretary

 

 

 

 

OrLeaf, LLC

By: Ormat Nevada Inc., as its managing member

 

 

By: /s/ Connie Stechman                                                
Name: Connie Stechman
Title: Secretary

 

 

 

 

[SIGNATURE PAGE TO EQUITY CONTRIBUTION AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Equity Contribution
Agreement to be signed on its behalf as of the date first written above.

 

 

 

JPM CAPITAL CORPORATION

 

By: /s/ Anand Dandapani                                                
Name: Anand Dandapani
Title: Executive Director

 

 

 

 

 

[SIGNATURE PAGE TO EQUITY CONTRIBUTION AGREEMENT]